CONCURRING OPINION OF
MR. JUSTICE HUTCHISON.
This ease fell to me in the regular order of assignment. My report thereon was not entirely satisfactory to a majority of the court. Without criticism of the very able majority opinion, I prefer to rest my decision primarily upon the ground given in reporting on the case. I am authorized to state that Mr. Justice Wolf concurs not only in the opinion of the court, but also in the main considerations of the memorandum originally submitted. It follows:
The petitioner (appellee) demanded of respondent (appellant), a notary public, permission to inspect and examine an original notarial instrument, an open will executed by Doña Isabel Márquez y Crosas on November 2, 1914, No. 163 of the protocol.
The appellant, respondent below, refused to consent to such examination, and the District Court of San Juan, at the instance of the petitioner (appellee), issued a writ of mandamus, the sole question involved herein being, as fairly stated by appellant in his brief, “whether or not a person who does not allege an interest in a notarial instrument has the right to examine the same and whether the notary must consent to such examination.”
Prior to the change of sovereignty the notarial profession in Porto Eico was governed by the Spanish Notarial Law, extended to Porto Eico by decree of October 29, 1873.
Articles 32 and 36 of that law provided among other things:
“Neither shall notaries permit any documents to be taken from their archives which are under their charge by reason of their office, nor shall they permit it or the protocol to be examined, in whole or in part, without a previous judicial decree, .except by the interested persons who have an acquired right, or their heirs or legal representatives. However, in the eases determined by law and by virtue *132of a judicial mandate they shall exhibit in their archives the protocol or protocols, in order to attend by virtue thereof to the proceedings that may have been agreed upon.
“Art. 36. — The protocols are the property of the State. Notaries shall keep them, in accordance with the laws, as archivists thereof, and under their responsibility.”
The general notarial regulations, also previously in force in Porto Eico, provided in article 47 thereof that “as a general rule all protocols are secret.”
The primary purpose and intention of the law to protect the private and confidential character of the contractual relation from the idle and irresponsible curiosity as well as the vicious and designing investigation of any and all persons, having no legitimate interest in, and consequent right to be informed as to the subject-matter of, the notarial instrument is at once apparent. Although the protocol is declared to> be public property, yet the sanctity of its contents is clearly recognized and securely safeguarded. All access is emphatically denied to those whose interest or right does not appear’ either from the nature and terms of the instrument or from a judicial decree.
The code, in section 675, corresponding to article 667 of the Spanish code, defines a will as “the act by which a person disposes of all his property, or a part of it, to take effect after his death.” It is “absolutely a personal act” and its-provisions “are essentially revocable.” Sections 678 and' 727, Spanish 670 and 737. Section 682 of our code, equivalent to article 674 of the Spanish code, provides that “a person who by deceit, fraud, or violence prevents another person of whom he is the intestate heir from unrestrictedly executing his last will shall be deprived of his right to the'inheritance without prejudice to the criminal liability he may have incurred.” And section 665, Spanish 657, says that “the rights to the succession of a person are transmitted from the moment of his death.” v
*133Publication of the contents of a will during the lifetime of the testator plainly was not contemplated by the framers of the code. That the same considerations underlying the jealous regard of the notarial law for the right of privacy in matters of contract apply a fortiori to the case of a last will and testament, is also quite clear.
During the period of military government in Porto Eico immediately following the change of sovereignty the following General Orders were promulgated:
No. 11, of January 29, 1899, reducing the schedules for notarial fees, abolishing certain items and continuing in force certain others, including Nos. 16 and 17 covering charges for copies of original instruments.
No. 150, of September 26, 1899, providing:
“I. Hereafter the records of all courts, magistrates, notaries, registrars, municipalities, and other public offices, shall be open to the inspection of the public during office hours.
“II. All officers or custodians in charge of such records shall furnish officially certified copies thereof to any person who may make application therefor upon payment of the following fees:
American currency.
‘ ‘ For each folio of transcript of a record-$0.15
1 ‘ For each official certification of a transcript- .25”
No. 177, of November 11, 1899, explanatory of No. 150, supra, providing that—
“The word ‘records’ as used in General Orders, No. 150, current series, these headquarters, and translated in the Spanish copy as ‘archivos,’ is intended to include all documents (expedientes) of every character which are connected with or relate to any case of record whether concluded or still pending.”
No. 198, of December 2, 1899, providing:
“I. The fees collected for transcripts of official records and official certificates of such transcripts, provided for in Paragraph II, General Orders, No. 150, current series, these headquarters, and Paragraphs II and XXI, General Orders, No. 176, current series, these headquarters, shall be evidenced by revenue stamps, which shall be securely fixed! to each document so certified * *
*134No. 8, of January 16, 1900, providing:
“The provisions of General Orders, No. 150, as amended by General Orders, No. 177 and General Orders, No. 198, series of 1899, these headquarters, are intended to apply only to official copies of documents on file in public offices, as therein indicated, and to official certificates of the same, and are not to be construed as a revocation of the existing notarial tariff as modified by General Orders, No. 11, series of 1899, these headquarters, and as published in the Official Gazette of February 1, 1899.”
Any serious and sustained effort to evolve a plausible theory or to reach a definite, stable and satisfactory conclusion as to the true significance, real purpose and net result of the military orders mentioned, and especially of Nos. 150 of 1899 and 8 of 1900, considering each as a whole in the light of the other and both with special reference to the legal effect, if any, upon section 32 óf the Notarial Law, is not conducive to the serene state of mind that should characterize all judicial deliberation. Appellant argues that the words “records of all * * # notaries” do not refer to the notarial protocol, but “are evidently employed with reference to the record kept by notaries in the United States, where the protocol as it exists in Porto Rico is unknown.” The last-mentioned suggestion, indicating as it does a vigorous but overtaxed imagination, merely illustrates the extreme difficulty of explaining the language in question upon any theory that eliminates the notarial protocol.
On the other hand, it is self-evident that if by “the records of all * * * notaries,” in Paragraph I, reference is made to protocols, then the words “such records,” in Paragraph II, likewise necessarily include such protocols; and, conversely, if “such records” do not include protocols, then “the records of all * * * notaries,” supra, must inevitably refer either to something other than notarial protocols or else be eliminated altogether as absolutely meaningless. Yet, if General Order No. 8 means anything at all, we are told in substance that Paragraph II of General Order No. *135150 has no reference whatever to notarial protocols. Nor is the language limited to the second paragraph of snch previous General Order, but reference is made in the broadest terms to “The provisions of General Orders No. 150,” etc. If in 1900 any notary had complained to the commanding officer that some misguided individual having misinterpreted General Order 150, as amended, to operate the repeal of section 32 of the Notarial Law, was demanding access to the original last will and testament of a testator not yet deceased and was likely to he sustained by the court in his efforts to violate the sanctity of such instrument, a further explanatory order might in such event, and it seems fairly reasonable to conclude would have issued forthwith explaining, after mention of previous orders, that “as therein indicated” no reference whatever to notarial protocols was ever at any time intended. And, however this may be, the fundamental principle underlying the rule of noscitur a sociis would seem to apply in a broad sense and to support a similar and more or less logical conclusion.
But the decision of this case does not necessarily hinge upon the question of a repeal of section 32 of the Notarial Law by General Order No. 150, and for the purposes of this opinion we might very well, but do not, concede that the district court did not err in its ruling upon this feature of the case.
An Act to regulate the introduction of evidence in civil . proceedings, approved March 9, 1905, and cited by the trial judge in support of the conclusions reached by him, provides:
‘‘Section 44. — -Written documents a^e of two kinds:
“1. Public; and
“2. Private.
“Section 45. — -Public documents are such as are specified in section 1184 of the Civil Code. ■
“Section 46. — -All other writings are private.
“Section 47.- — -Every citizen has a right to inspect and take a copy of any public document of Porto Kico, except as oihenvise expressly provided by law.
*136“Section 48. — Every public officer having the custody of a public document is bound to give him, on demand, a certified copy of it on payment of the legal fees therefor, and such copy is admissible as evidence in like cases and with like effect as the original writing.
“Section 49. — Public documents are divided into four classes:
“1. Laws.
“2. Judicial records.
“3. Other official documents.
“4. Public records kept in Porto Rico, of public or private documents. ’ ’
An Act to regulate the practice of the notarial profession in Porto Eico, approved March. 8, 1906, contains the following provisions:
“Section 6. — Notaries shall draft original deeds, issue copies thereof, a,nd form their respective protocols.
“Section 25. — Upon issuing a copy, the fact shall be recorded in a memorandum placed at the foot or in the margin of the original document from which it is taken, wherein shall be stated the name of person to whom issued and date of issuance thereof. Said memorandum shall be signed by the notary.
“Section 34. — Protocols are the property of The People of Porto Rico but they shall be kept in the custody of notaries who shall be responsible for their care and preservation, under the provisions of this Act.
“Section 38.- — The judges of the district courts shall visit at least once a year the notarial offices within their districts, for the purpose of examining the protocols and ascertaining whether they are kept in accordance with law. The judges of the district courts may impose a disciplinary fine not to exceed five hundred dollars ($500), for any fault that may'have been detected; provided said fault does not constitute a crime, in which case the proper action shall immediately be instituted.
“Section 41. — The Notarial Law and its regulations are hereby repealed. And all other laws, orders and decrees in conflict herewith are also hereby repealed.”
It may be noted that tbe definition of public documents contained in the Law of Evidence is not a new one. Previ*137ously, as now, articles 1216 and 1217 of the Spanish Civil Code, corresponding to sections 1184 and 1185 of our own, defined as public instruments those authenticated by a notary or by a competent public official and provided that when executed before a notary they should he governed by the Notarial Law. There is also a certain distinction to be drawn between the public instruments of the Notarial Law and of the Civil Code and the sense in which the word “public” is perhaps more frequently used. The words “public” and “private,” as applied to instruments, do not necessarily imply publicity as contradistinguished from privacy. Scaevola, volume 20, page 208. We need not, however, and do not, rest our decision upon any such distinction. Whatever effect the Law of Evidence, upon which some stress is laid by the court below, might otherwise have had upon section 32 of the Notarial Law is wholly destroyed by the saving clause contained in section 47, inasmuch as in the said section 32 it is “otherwise expressly provided by law.”
But section 32 was unquestionably repealed together with the rest of the Notarial Law and the regulations by section 422 of the Act of 1906. Thus from 1906 until 1914, at least, the right of inspection might have been urged with some degree of plausibility. But it does not necessarily follow, and we do not mean to say, that even during such period the notarial protocols were openly and unreservedly exposed to the inspection of every citizen. That, however, is also foreign to the issue.
In 1914 sections 25 and 38 of the law of 1906, supra, were amended to read as follows:
“Section 25. — The parties, their ancestors, (authors) and successors in the subject matter of the contract and any person appearing as interested therein, may apply to and obtain from the notary copies of the original documents. Any other person may also obtain copies of a notarial document upon justified application to a district court, which in its reasonable discretion may issue an order to that effect. (Italics ours; “authors” interpolated.)
*138“Upon issuing a 'copy, the fact shall be recorded in a memorandum placed at the foot or in the margin of the original document from which it is taken, wherein shall be stated the name of the person to whom issued and the date of issuance thereof. Said memorandum shall be signed by the notary.
“Section 38. — That the judges of the district courts shall visit at least once a year the notarial offices within their districts, for the purpose of examining the protocols and ascertaining whether they are kept in accordance with law, and in compliance with the provisions of the present law. The judges of the district courts nay impose a disciplinary fine not to exceed five hundred dollars ($500) for any fault that they may detect, provided said fault does not constitute a crime, in which case the proper action shall be immediately instituted. No other officer shall have authority to investigate or examine the notarial protocols, unless he is duly authorized by a warrant issued by a court of justice.” (Italics ours.)
That the only appreciable changes made consist in the new paragraph inserted in section 25 and the final sentence appended to section 38 is quite obvious. A careful compari- • son of the new matter thus added with the repealed article 32 of the Spanish Notarial Law points directly to the inevitable conclusion that the Legislature intended either to supply an inadvertent omission to include the latter among other-features of the former law, preserved and continued in force in more or less modified form in the acts above mentioned and other legislation, or, in any event, to re-establish the principle embodied in the language of that article. The amendment to section 25, at least, cannot be satisfactorily explained upon any other theory. Expressio unius est exclu-sio alterius. The,new paragraph plainly means a restoration in substance of the old article or it means nothing. It could have no other purpose.
The judgment of the district court must be reversed.